Citation Nr: 0518654	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  94-23 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received in order 
to reopen a claim for entitlement to service connection for 
an acquired neuropsychiatric disorder, and, if so, whether 
the claim for service connection for an acquired 
neuropsychiatric disorder may be granted.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran service on active duty in the United States 
Marine Corps from January to September 1969.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the Louisville, Kentucky, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In rating decisions dated in March 1993, October 1993, 
and December 1993, the RO determined that the veteran had not 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for a neuropsychiatric 
disorder.  In November 1996, the veteran had a Travel Board 
hearing with the undersigned Judge from the Board sitting at 
the RO.  

In a January 1997 decision, the Board determined that the 
veteran had not submitted new and material evidence to reopen 
his claim of entitlement to service connection for a 
neuropsychiatric disorder.  The veteran appealed that 
decision to the United States Court of Veterans Appeals (now 
known as the United States Court of Appeals for Veterans 
Claims, herein after referred to as the Court).

In an order dated in December 1998, the Court granted a joint 
motion, vacated the Board's January 1997 decision, and 
remanded this matter to the Board.  The Court indicated that 
the standard applied by the Board to determine if the veteran 
had submitted new and material evidence to reopen the 
veteran's claim had been invalidated by United States Court 
of Appeals for the Federal Circuit in Hodge v. West, 155 F.3d 
1377 (Fed. Cir. 2000).

In January 2000, the Board remanded this matter to the RO for 
readjudication of the veteran's claim in the context of the 
standard for new and material evidence as articulated in 
Hodge v. West, 155 F.3d 1377 (Fed. Cir. 2000).  The Board 
also determined that additional development was necessary to 
decide the claim, including attempts to obtain VA medical 
records.

In July 2003, the veteran's claim was again remanded by the 
Board to the RO in order to identify the veteran's treatment 
providers, obtain a VA examination, and for action consistent 
with the Veteran's Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et. seq. (West 2002).   


FINDINGS OF FACT

1. In a December 1989 Board decision, the veteran's claim for 
entitlement to service connection for an acquired psychiatric 
disorder was denied.    

2.  Additional evidence received since the December 1989 
Board decision includes evidence which is neither cumulative 
nor redundant, which bears directly and substantially upon 
the specific matter under consideration, and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for an acquired neuropsychiatric disorder.

3.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
before the Board at this time have been addressed.  

4.  An acquired neuropsychiatric disorder, of unspecified 
etiology, is first shown more than one year after the 
veteran's separation from service, and is not shown to be 
related to that service.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received since the 
Board's December 1989 decision, the requirements to reopen 
the veteran's claim of entitlement to service connection for 
an acquired neuropsychiatric disorder have been met.  
38 U.S.C.A §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) 
(2001); 38 C.F.R. §§ 20.1100, 20.1105 (2004). 

2.  An acquired neuropsychiatric disorder was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence - Service Connection for 
Neuropsychiatric Disorder

In a May 1988 rating decision, the RO denied the veteran's 
claim for entitlement to service connection for a nervous 
condition.  The veteran was notified of this decision as well 
as his procedural and appellate rights by a letter that same 
month.  After filing a Notice of Disagreement in May 1988 and 
receiving a Statement of the Case issued in July 1988 by the 
RO, the veteran formally appealed the denial of his claim for 
service connection in March 1989.  The RO issued an 
additional rating decision in March 1989, confirming the 
prior denial of the veteran's claim for entitlement to 
service connection for a nervous condition.  In December 
1989, the Board issued a decision, which denied the veteran's 
claim for entitlement to service connection for an acquired 
psychiatric disorder.

In a February 1992 statement, the veteran attempted to reopen 
his claim for entitlement to service connection for a 
psychiatric disability.  This appeal arises from the 
continued denial to reopen his claim for entitlement to 
service connection for a psychiatric disorder in March 1993, 
October 1993, and December 1993 rating decisions.

In the December 1993 rating decision on appeal, the RO noted 
that new and material evidence had not been submitted to 
reopen the veteran's previously denied claim.  Nevertheless, 
regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims). 

When a rating decision issued by the RO is affirmed by the 
Board, that determination is considered final.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1104 (2004).

When a claim is disallowed by the Board of Veterans' Appeals, 
it may not thereafter be reopened and allowed, and no claim 
based upon the same factual basis may be considered.  See 38 
U.S.C.A. § 7104(b) (West 2002).  However, when a claimant 
requests that a claim be reopened after an appellate decision 
has been promulgated and submits evidence in support thereof, 
a determination as to whether such evidence is new and 
material must be made and, if it is, as to whether it 
provides a basis for allowing the claim.  See 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 20.1105 (2004).

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  See Manio v. Derwinski, 1 Vet. App 145 (1991).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, when determining whether additional evidence 
is new and material, the VA must determine whether such 
evidence has been presented under 38 C.F.R. § 3.156(a) in 
order to have a finally denied claim reopened under 38 
U.S.C.A. § 5108 (West 2002). 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence. See 38 U.S.C.A. § 5108 (West 2002).  New 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  See Hodge, 155 F.3d at 1363.  Finally, in 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).      

The Secretary of VA (Secretary) amended 38 C.F.R. § 3.156(a), 
effective on August 29, 2001, for the purpose redefining what 
constitutes new and material evidence in order to reopen a 
final decision.  See 66 Fed. Reg. 45,628 (2001).  These 
changes are prospective, however, and only apply to claims 
filed on or after August 29, 2001.  As the veteran's claim 
was filed prior to August 2001, these changes do not apply to 
the present case.

The veteran's claim may only be reopened and considered on 
the merits if new and material evidence has been submitted.  
See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a) 
(2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

In determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence since the 
last time the claim was denied on any basis.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).

Evidence submitted after the December 1989 Board decision is 
considered new, as it was not previously of record.  The 
evidence received includes statements from the veteran, lay 
statements, a statement from the veteran's private physician, 
a VA examination report, a Travel Board hearing transcript, 
and VA outpatient as well as inpatient treatment records.  

After reviewing the evidence submitted, the Board concludes 
that some of the evidence submitted after the final December 
1989 Board decision is both new and material.  An April 1993 
statement from the veteran's private physician includes 
evidence not previously of records, which addresses whether 
the veteran suffered from his claimed current psychiatric 
disability during the initial year after his separation from 
service.  An August 2004 VA examination report includes 
evidence not previously of record, which addresses whether 
the veteran's claimed psychiatric disorder is causally 
related to his active military service.  This evidence is 
considered material because it bears directly and 
substantially upon the issue of whether the veteran is 
entitled to service connection for a psychiatric disorder.

The Board finds that evidence received subsequent to the 
December 1989 Board decision, namely the April 1993 private 
physician statement and the August 2004 VA examination 
report, is new and material and does serve to reopen a claim 
for entitlement to service connection for an acquired 
neuropsychiatric disorder.  

As the Board has determined that new and material evidence 
has been submitted, it is now necessary to consider whether 
the veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In both the May 1994 SOC and the 
February 2003 SSOC, the RO phrased the issue as whether 
sufficient evidence had been submitted to reopen the claim 
and concluded that it had not.  However, when the discussion 
in the pertinent SOC and SSOC are examined closely, it is 
clear that the RO actually adjudicated the claim on the 
merits.  The May 1994 SOC and the February 2003 SSOC 
contained statements that the evidence of record did not show 
treatment in service for a psychiatric disability, show 
treatment for a psychiatric disability within one year 
following separation, or show that the veteran suffered from 
a psychiatric disability incurred in or aggravated by 
service.  In the May 1994 SOC, the RO also discussed a 
private medical opinion addressing the etiology of the 
veteran's psychiatric disability and weighed the probative 
value and persuasiveness of this opinion.  Weighing of 
evidence is not done at the stage of determining whether a 
claim should be reopened; it is only done in considering a 
claim on the merits.  Therefore, despite the phrasing of the 
issue in the May 1994 SOC and February 2003 SSOC, it is clear 
the RO had an opportunity to address this claim on the merits 
and did, in fact, do so.  The veteran has also provided 
arguments addressing his claim on the merits.  Finally, the 
Board notes that the RO requested and obtained a VA 
psychiatric examination report with a nexus opinion in August 
2004.  Under 38 C.F.R. § 3.159(c)(4) (2004), VA is only 
required to provide a medical examination or opinion if new 
and material evidence is presented or secured in conjunction 
with a claim to reopen a finally adjudicated claim.  The 
Board finds that based on the RO's actions, it is clear that 
the agency of origination jurisdiction had determined new and 
material evidence had been secured in order to warrant 
ordering a VA examination and nexus opinion under 38 C.F.R. 
§ 3.159(c)(4) (2004) in this case.  Consequently, the Board 
finds that the veteran would not be prejudiced by its review 
of the merits at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) (when the Board addresses in its decision a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby).

II.  Entitlement to Service Connection for Acquired 
Neuropsychiatric Disorder

The veteran contends that he currently suffers from a 
psychiatric disorder due to active service and that service 
connection for his psychiatric disorder is warranted.  After 
a review of the evidence, the Board finds that his 
contentions are not supported by the record, and that his 
claim for entitlement to service connection for an acquired 
neuropsychiatric disorder must fail.

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Also, 
certain disorders may be presumed to have been incurred 
during service when manifested to a compensable degree within 
a specified time (usually one year) following separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2004).  Psychoses 
are part of the list of disorders under 38 C.F.R. §§ 3.307 
and 3.309.  

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).
The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2004).  

In considering the veteran's service connection claim, the 
Board acknowledges his complaints in the November 1996 
hearing transcript that he suffers from a psychiatric 
disorder due to active service and incurred during the one-
year period following his separation active service.  His 
opinion alone, however, cannot meet the burden imposed by 38 
C.F.R. § 3.303 with respect to the relationship between 
events incurred during service and his current complaints.  
See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, his 
statements qualify as lay evidence, which is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 38 C.F.R. § 
3.159(a)(2) (2004).  Competent medical evidence is evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2004).

In this case, competent medical evidence of record does not 
show that the veteran's claimed psychiatric disorder is 
etiologically related to his active service.  Service medical 
records do not reflect that the veteran suffered from an 
acquired psychiatric disorder while in service.  

In multiple statements as well as his November 1996 hearing 
transcript, the veteran contended that he suffered from a 
psychiatric disorder that manifested to a compensable degree 
within a one year following his separation from service.  
Treatment records dated from June to December 1970 show that 
the veteran was treated by his private physician for shoulder 
pain, abdominal muscle tenderness, pain in his side, and a 
foot rash.  The initial private treatment note that discussed 
exhaustion and depression is dated in February 1971, over a 
year after the veteran was discharged from active service 
September 1969.  The veteran submitted an April 1993 
statement from the same private physician who had treated him 
in June 1970, December 1970, and February 1971.  The private 
physician opined in the April 1993 statement that the 
veteran's June 1970 initial visit was "from a condition of 
his nerves rather than an infectious process".  While the 
Board acknowledges the private physician's opinion, medical 
evidence of record still fails to show that the veteran 
suffered from a psychosis that was manifested to a 
compensable degree during the initial year after his 
separation from active service, as to warrant entitlement to 
presumptive service connection.  

The Board also acknowledges that the veteran currently 
suffers from a psychiatric disorder.  Evidence of record 
indicates that the veteran has been treated as well as 
hospitalized at VA and private facilities from 1984 to 2002 
on numerous occasions with diagnosed disabilities including 
major depression, paranoid disorder, paranoid schizophrenia, 
schizoaffective disorder, adjustment disorder, and organic 
mental disorder.  However, private as well VA inpatient and 
outpatient records do not provide any competent medical 
evidence that the veteran's current psychiatric disorder is 
attributable to his period of active military service.  A 
diagnosis of schizoaffective disorder with paranoia was 
listed in the August 2004 VA examination report.  However, 
the examiner reviewed the veteran's claims file and 
specifically opined in the August 2004 report that there was 
"no clear causal relationship" that could be identified 
concerning the veteran's current psychiatric disorder and his 
active military service.   

Based on the evidence discussed above, the Board finds that 
the preponderance of the evidence shows that the veteran is 
not entitled to service connection for an acquired 
neuropsychiatric disorder.  As the Board finds that the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107 (West 2002).  Consequently, the veteran's claim for 
entitlement to service connection for an acquired 
neuropsychiatric disorder is not warranted.


III.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The RO sent the veteran a letter in February 2003 as well as 
issued a supplemental statement of the case (SSOC) dated in 
January 2005.  In addition, the Appeals Management Center 
(AMC) send the veteran a letter in July 2003.  The Board 
finds that the VCAA notice requirements have been satisfied 
with respect to the claim before the Board on appeal.  With 
regard to requirement (1), above, the Board notes that the 
VCAA notice letters sent by the RO in February 2003 and by 
the AMC in July 2003 informed him what was needed to 
establish entitlement to service connection.  The February 
2003 letter informed the veteran of what qualified as new and 
material evidence needed to reopen this claim for entitlement 
to service connection.  With regard to requirements (2) and 
(3), the RO's February 2003 letter and January 2005 SSOC as 
well as the AMC's July 2003 letter also notified the veteran 
of his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the July 2003 letter explained that VA would obtain relevant 
records from any Federal agency (to include the military, VA, 
and the Social Security Administration), and that it would 
also make reasonable efforts to help her obtain other 
evidence (such as records from State or local governments, 
private doctors and hospitals, or current or former 
employers), but that she was responsible for providing any 
necessary releases and enough information about the records 
so that VA could request them from the person or agency that 
had them.  In addition, the July 2003 letter informed the 
veteran that VA would assist him by providing a medical 
examination or getting a medical opinion if it is deemed 
necessary to make a decision on the claim.  Finally, with 
respect to requirement (4), it does not appear from the 
record that the veteran has explicitly been asked to provide 
"any evidence in [his] possession that pertains to" his 
claim.  However, as a practical matter, the veteran has been 
amply notified of the need to provide such evidence.  In 
addition, the veteran after receiving the February and July 
2003 letters, the veteran did not provide any additional 
information pertaining to his claim or submit any additional 
evidence.  Thereafter, the RO issued him a SSOC in January 
2005 that contained the complete text of 38 C.F.R. 
§ 3.159(b)(1), from which this element is taken.  Given this 
correspondence, it seems untenable that the veteran would 
have refrained from submitting any other relevant evidence he 
might have had.  Accordingly, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession.   

The Board is aware that, in concluding that any applicable 
VCAA notice requirements have been satisfied, the Board has 
relied on communications other than the RO's VCAA notice 
letter to the veteran dated in February 2003.   However, at 
bottom, what the VCAA seeks to achieve is to give the veteran 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that the February 2003 letter from the RO and 
the July 2003 letter from the AMC were sent to the veteran 
after to the RO's March 1993, October 1993, and December 1993 
rating decisions that are the basis of the veteran's appeal.  
In this case, the VCAA was enacted after the original AOJ 
adjudication of the claim in 1993.  The Court specifically 
stated in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that 
an appellant has the right to remand where VCAA content-
complying notice had not been provided.  However, the Court 
recognized that the RO did not err by not providing notice of 
VCAA prior to the RO's decision when, as here, the initial 
AOJ adjudication occurred before the enactment of the VCAA.  

The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the February and July 2003 letters 
as well as the February 2003 and January 2005 SSOCs.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the February 2003 SSOC sent by the RO to the 
veteran included notice that the appellant had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)). 

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate his claim has been 
satisfied by the February and July 2003 letters as well as 
the February 2003 and January 2005 SSOCs issued by the RO.  
The Board concludes that any defect in the notice 
requirements of the VCAA that may exist in this instance 
would not be prejudicial to the appellant.
 
B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the RO informed him that VA would assist in 
obtaining identified records, but that it was the veteran's 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim.  
In addition to obtaining VA and private outpatient treatment 
records, VA has obtained a multiple VA examination reports 
and records from private treatment providers.  The Board 
concludes that sufficient evidence to decide the claim has 
been obtained and that any defect in the development 
requirements of the VCAA that may exist in this instance 
would not be prejudicial to the veteran.


ORDER

New and material evidence has been received in order to 
reopen a claim for entitlement to service connection for an 
acquired neuropsychiatric disorder.

Entitlement to service connection for an acquired 
neuropsychiatric disorder is denied.


	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


